DETAILED ACTION
This application contains claims directed to the following patentably distinct species:
With regards to the exact block body construction:
A) Fig. 1, encompassing:
	claim 3 – two rod-shaped connecting elements, and
	claim 8 – a recess in the upper surface of the box-shaped block body

B) Fig. 8, encompassing:	
claims 4 and 5 – one rod shaped connecting member in a corner with two or more insertion holes formed in corners of the box-shaped block body

Claims 1, 2, 6, 7, and 9-12 are generic. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (emphasis added).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


As such, the applicant should elect one of A (Fig. 1) or B (Fig. 8) for prosecution.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B. STANCZAK whose telephone number is (571)270-7831. The examiner can normally be reached on Monday thru Thursday, 7:30 AM till 5:00 PM EST (alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance tp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711 
4/1/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711